Citation Nr: 0800441	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for idiopathic scoliosis of 
right thoracic spine with straightening of the thoracic and 
lumbar spine with degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
August 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought on appeal.  In July 
2006, the Board remanded this case to the RO for additional 
development.  After that additional development was 
completed, the Board denied the veteran's claim in February 
2007.  Following the February 2007 denial, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In light of VA General Counsel's Opinion 
VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 25178 (2004), 
the Court vacated the Board's decision and remanded the claim 
to the Board, directing the Board to reconsider the veteran's 
claim pursuant to the mandates of VAOPGCPREC 3-2003, as well 
as for application of the presumption of soundness pursuant 
to 38 U.S.C.A. § 1111 (West 2002 & Supp. 2007) and Wagner v. 
Prinicipi, 370 F.3d 1089 (Fed. Cir. 2004).


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current back disability was incurred in or 
aggravated by service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
4.9(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2003 and 
September 2006; a rating decision in May 2004; and a 
statement of the case in February 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the October 2006 supplemental statement of 
the case.  Additional evidence received in May 2007 
duplicated evidence previously of record and was discussed in 
the supplemental statement of the case.  Thus, another 
supplemental statement of the case was not required.  
38 C.F.R. § 19.37. (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2007).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b) (2007).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995) (presumption of aggravation created by 
38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 228 
(1991).  Temporary or intermittent flare-ups are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwisnki, 1 Vet. App. 292 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran's service medical records show that he was 
treated for complaints of back pain.  However, a January 1956 
enlistment examination report reflects a normal clinical 
evaluation of the spine.  Accordingly, the veteran is 
therefore entitled to a presumption of soundness.  
38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2007).

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
Additional service medical records show that in June 1956, 
the veteran presented for removal of his tonsils, but a 
physical examination revealed a sore chest and back related 
to an automobile accident that occurred prior to service in 
June 1953.  Later that month, the veteran was admitted to a 
naval hospital for treatment of his back condition then 
diagnosed as myositis, chronic.  It was noted that three 
weeks prior to admission, he fell down a ladder aboard ship 
and had constant pain in his mid-back which radiated into 
both scapular areas.  In July 1956, his back condition was 
diagnosed as scoliosis, right thoracic idiopathic.  The 
Medical Board reviewed the veteran's medical history and 
opined that he had congenital deformities of the vertebral 
column, namely thoracic scoliosis and straightening of the 
dorsal lumbar spines, which were present prior to enlistment 
and were not aggravated by service.  The Medical Board deemed 
him to be unfit for duty and released him from service.  
Accordingly, the Board therefore finds that the presumption 
of soundness in this case has been rebutted by clear and 
unmistakable evidence that, at the very least, the veteran's 
thoracic scoliosis and straightening of the dorsal lumbar 
spines existed prior to service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.303(c); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).

Having shown in this instance that the veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the veteran's pre-existing 
congenital defect was aggravated in service.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  VAOPGCPREC 3-2003.

As noted above, the service medical records show that the 
veteran's congenital deformities of the vertebral column 
diagnosed as thoracic scoliosis and straightening of the 
dorsal lumbar spine, pre-existed service.  However, 
congenital deformities are not diseases or injuries within 
the meaning of applicable law.  38 C.F.R. § 3.303(c) (2007).  
There is a lack of entitlement under the law to service 
connection for a congenital deformity, unless the evidence 
shows that it was subject to a superimposed disease or injury 
during military service that resulted in increased 
disability.  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

Private medical records show that in January 2000, the 
veteran presented with complaints of low back pain.  In 
December 2003, his condition was diagnosed as sacroiliac back 
pain with secondary muscular lumbar pain and a component of 
lower extremity pain.  A MRI of the thoracic spine showed 
minimal scoliotic curvature, while a MRI of the lumbosacral 
spine revealed L5-S1 space narrowing with lucent track 
possibly secondary to vacuum disc phenomenon.  Minimal 
degenerative changes of the lumbar spine were found.  A March 
2004 EMG showed right sided sacral nerve root radiculopathy.

In March 2005, the veteran sought chiropractic treatment for 
his back disability.  The veteran informed the chiropractor 
that he injured his back in service during a fall aboard 
ship.  Upon examination and review of current x-rays and 
service medical records, the chiropractor opined that "it is 
as likely as not that the problems Mr. [redacted] is currently 
experiencing with his lower back [are] a direct result of the 
injuries sustained by Mr. [redacted] in the fall that he had while 
serving on active duty."

In September 2006, the veteran underwent a VA orthopedic 
examination with a complaint of pain in the right lower back.  
The veteran reported a history of a fall aboard ship in 
service and an automobile accident prior to service during 
which he sustained injury to his back.  Physical examination 
of the back included range of motion testing, neurologic 
examination, and diagnostic studies.  X-rays of the thoracic 
and lumbar spine showed mild thoracic scoliosis consistent 
with an idiopathic scoliosis and degenerative changes of the 
lower lumbar spine.  The examiner stated that "[s]ince his 
scoliosis curve is consistent with an idiopathic curve, I do 
not believe it is a result of his injury sustained while in 
active duty service...He does have significant degenerative 
disease at the L5-S1 level unrelated to his scoliosis.  I 
think it is certainly possible that his military duty 
exacerbated his existing disease but I think that it is also 
just as likely if not more that his degenerative disease in 
his spine now is due to normal wear and tear and degenerative 
changes."

The September 2006 VA examination report is the most 
persuasive evidence in this case.  The opinion that the 
veteran's idiopathic curve is not a result of service, and 
that the degenerative disc disease is unrelated to scoliosis 
and is just as likely if not more likely due to normal wear 
and tear and degenerative changes than service, were made by 
a VA examiner based upon a review of the claims file; a 
current examination including range of motion tests; a 
neurological examination; and a review of the service medical 
records, private treatment records, and the March 2005 
private medical opinion.

The Board has considered the opinion expressed in the March 
2005 private medical opinion that it is as likely as not that 
the veteran's current back disability is related to service.  
However, while that report has probative value, it was not 
rendered based on a thorough review of the entire claim file 
and medical record.  Furthermore, the lack of supporting 
clinical evidence of the private medical opinion makes it 
less probative than the VA examiner's opinion which included 
review of the veteran's medical history.  Finally, the 
private opinion did not consider the veteran's scoliosis in 
relationship to his injury in service and current back 
disability.

The Board has also evaluated the language used by the 
September 2006 VA examiner that "it is also just as likely 
if not more" that the degenerative disease in his spine are 
due to normal wear and tear and degenerative changes.  The 
Board finds that this opinion by the examiner, although 
phrased speculatively, tends to show that it is more likely 
that the veteran's current degenerative changes are the 
result of wear and tear and are not the result of any service 
incident.  In any event, the Board finds that phraseology 
used by the examiner is not sufficient to establish that it 
is as likely as not that the degenerative changes in the back 
are due to the fall during service.

In this case, the post-service medical records show that the 
veteran did not seek treatment of a back disability until 
over forty-three years after separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent 
medical evidence shows that the veteran now suffers from 
congenital deformities of the thoracic and lumbar spine and 
degenerative disease of the lumbar spine, the evidence does 
not show that the congenital deformities were aggravated 
during service or that the degenerative disease of the lumbar 
spine was incurred in service.  Furthermore, there is no 
competent medical evidence that the veteran's scoliosis 
increased in severity during his service.  In fact, service 
medical records include a 1956 determination of the Medical 
Board show that the veteran's congenital deformities of the 
vertebral column were present prior to enlistment and were 
not aggravated by service.  Finally, the record includes a 
competent medical opinion that the veteran's current back 
disability and degenerative changes are the result of wear 
and tear and not a result of the veteran's active duty.  In 
the absence of competent medical evidence linking any current 
back disability to service, service connection must be 
denied.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and back 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his own 
assertions do not constitute competent medical evidence that 
his back disability began during, was aggravated during, or 
is a result of, service.
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a back disability was incurred in or aggravated 
by service.  The competent medical evidence shows clearly and 
unmistakably that the veteran's scoliosis pre-existed his 
service and the evidence indicates that it was not 
permanently worsened, or aggravated, in service.  38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-2003.  Therefore, service connection for 
a back disability is denied.


ORDER

Service connection for idiopathic scoliosis of right thoracic 
spine with straightening of the thoracic and lumbar spine 
with degenerative changes of the lumbar spine, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


